REQUESTED BY: Patrick R. McDermott, Perkins County Attorney.
Is a person entitled to register a motor vehicle without paying a registration fee for a previous period of nonuse where such nonuse is for less than a full registration period if the person provides certificates showing the payment of personal property tax thereon and executes under oath an affidavit that said vehicle has not been used on the public highways of the State of Nebraska for the period of nonregistration?
No, registration fees are required to be paid unless the duration of the nonuse for a previous year is for a full registration period.
Section 60-339, R.R.S. 1943, plainly provides for nonpayment of registration fees for previous years when a motor vehicle has not been used on Nebraska roads at any time during a previous registration period. The section specifically provides in pertinent part:
   "Upon application to register any motor vehicle, no registration fee shall be required to be paid thereon for any previous registration period during which such motor vehicle was not at any time used or driven upon any public highway within this state, and the person desiring to register such motor vehicle without payment of fees for previous registration periods shall file with the county treasurer his affidavit showing where, when, and for how long such motor vehicle was stored, and that the same was not used in this state during such registration period or periods, and upon receipt thereof the county treasurer shall issue a registration certificate."
Under section 60-310, R.R.S. 1943, a registration period is one year, thus the period of nonuse must be for an entire year before the registration fee is not required to be paid. Specifically, the language of section 60-339, `. . . for any previous registration period during which such motor vehicle was not at any time used or driven upon any public highway within this state, . . .' restricts the applicability of the section to periods of a year during which the vehicle was not at any time used.
While the basic theory of registration is to require payment of fees based upon the use of roads, this use is determined on a yearly basis. Section 60-310, R.R.S. 1943. The full registration fee is required if the motor vehicle is used during the registration period whether such use if for one day or a full year.
No partial registration for any period other than a year is provided for by statute.
It is consistent with the general motor vehicle registration statutes to limit the refund of registration fees based on nonuse to periods of one year. Since nonuse of up to 364 days of the yearly registration period has no reducing effect upon the fees, then it obviously is contrary to allow a waiver of fees under section 60-339, for any period of less than one year. Since no right to a refund exists generally for any period of nonuse of a duration of less than one year, any such refund or waiver of liability must be specifically granted. Section 60-339 by its own limiting language specifically waives liability for previous registration fees only when periods of nonuse exist for an entire registration period. For these reasons section 60-339, does not allow a waiver of fees for periods of nonuse of less than a full registration period.